Title: To John Adams from Stephen D. Kingston, 29 March 1816
From: Kingston, Stephen D.
To: Adams, John


				
					Sir
					Philadelphia 29 March 1816
				
				The obligation confered by the letter you did me the honor to write in September last will always be highly estimated, and as the subject on which I took the liberty of troubling you appears to involve important considerations particularly as to our treaties. I beg leave to inclose the printed documents laid before the Legislature of this State. I am sorry to add in vain. With great Respect and sincerity I have the honor to subscribe / Sir / Your most Obedient / very humble Servant
				
					Stephen Kingston
				
				
			